DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,178,594. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 11,178,594 recites a system comprising:
A first computing device configured to:
Send, to a second computing device, a request for a tag for routing a data block via a predefined route (Claim 1, …sending, to a network device, a request for a tag for routing a data block via a predefined route…);
Determine an association between the data block and a service of the second computing device (Claim 1, …determining an association between the data block and a service of the network device…); and
Send, based on the association between the data block and the service, the data block with the tag attached to the data block (Claim 1, …sending, based on the association between the data block and the service, the data block with the tag attached to the data block…), wherein the tag associates the data block with the predefined route (Claim 1, …wherein the tag associates the data block with the predefined route…); and
One or more network devices configured to:
Route the data block along the predefined route (Claim 1, …route the data block along the predefined route…).
Regarding claim 2, U.S. Patent No. 11,178,594 recites wherein the second computing device is configured to receive the request for the tag (Claim 1, …sending, to a network device, a request for a tag…); and receive the data block with the tag attached to the data block (Claim 1, …sending…the data block with the tag attached…).
Regarding claim 3, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to determine the association between the data block and the service by: determining that the data block comprises user service data associated with the service (See claim 2).
Regarding claim 4, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to determine the association between the data block and the service by: determining that the data block is associated with at least one of: a network connectivity service, a media management service, a content service, a streaming service, a broadband service, a network service, a tag allocation service, or a data routing service (See claim 3).
Regarding claim 5, U.S. Patent No. 11,178,594 recites wherein the one or more network devices is configured to route the data block along the predefined route by: removing, from the data block, the tag; inserting, based on the tag and into the data block, a header; and routing, based on the header, the data block along the predefined route (See claim 4).
Regarding claim 6, U.S. Patent No. 11,178,594 recites wherein the service is associated with one or more of: a program guide, a logical interface, a communication interface, or a path (See claim 5).
Regarding claim 7, U.S. Patent No. 11,178,594 recites wherein the tag comprises one or more of: a VLAN tag, a code, a text string, a protocol message a label, a pattern, a marker, or an index (See claim 6).
Regarding claim 8, U.S. Patent No. 11,178,594 recites wherein the predefined route comprises: network addresses of a source of the data block, a destination of the data block, and one or more network nodes between the source of the data block and the destination of the data block (See claim 7).
Regarding claim 9, U.S. Patent No. 11,178,594 recites a system comprising:
A first computing device configured to:
Send, to a second computing device, a request for a tag for routing a data block via a predefined route (See claim 8 first sending step);
Determine an association between the data block and an application of the second computing device (See claim 8 determining step);
Send, based on the association between the data block and the application, the data block with the tag attached to the data block, wherein the tag associates the data block with the predefined route (See claim 8 second sending step); and
One or more network devices configured to:
Route the data block along the predefined route (See claim 8 routing step)
Regarding claim 10, U.S. Patent No. 11,178,594 recites wherein the second computing device is configured to: receive the request for the tag (See claim 8 first sending step); and receive the data block with the tag attached to the data block (See claim 8 second sending step).
Regarding claim 11, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to determine the association between the data block and the application by: determining that the data block comprises application data associated with the application (See claim 9).
Regarding claim 12, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to determine the association between the data block and the application by: determining that the data block is associated with a web browser (See claim 10).
Regarding claim 13, U.S. Patent No. 11,178,594 recites wherein the one or more network devices is configured to route the data block along the predefined route by: removing, from the data block, the tag; inserting, based on the tag and into the data block, a header; and routing, based on the header, the data block along the predefined route (See claim 11).
Regarding claim 14, U.S. Patent No. 11,178,594 recites wherein the application is associated with one or more of: a program guide, a logical interface, a communication interface, or a path (See claim 12).
Regarding claim 15, U.S. Patent No. 11,178,594 recites wherein the tag comprises one or more of: a VLAN tag, a code, a text string, a protocol message, a label, a pattern, a marker, or an index (See claim 13).
Regarding claim 16, U.S. Patent No. 11,178,594 recites wherein the predefined route comprises: network addresses of a source of the data block, a destination of the data block, and one or more network nodes between the source of the data block and a destination of the data block (See claim 14).
Regarding claim 17, U.S. Patent No. 11,178,594 recites a system comprising:
A first computing device configured to:
Send, to a second computing device, based on an association between a tagged data block and a service, the tagged data block, wherein a tag attached to the tagged data block is indicative of a predefined route associated with the tagged data block, and wherein the tagged data block is associated with the service of the second computing device (See claim 15 sending step); and
Determine, based on the tag, a header (See claim 15 determining step); and
One or more network devices configured to:
Route, based on the header, the tagged data block along the predefined route (See claim 15 routing step).
Regarding claim 18, U.S. Patent No. 11,178,594 recites wherein the second computing device is configured to: receive the data block (See claim 15 sending step).
Regarding claim 19, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to send the tagged data block by: sending the tagged data block to at least one of: a program guide, a logical interface, a communication interface, or a path, and wherein the service is associated with dynamic collection of traffic status (See claim 16).
Regarding claim 20, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to determine the header by: removing, from the tagged data block, the tag; determining, via a hypervisor, content or format of the header; and attaching, based on the content or the format, the header to the tagged data block (See claim 17).
Regarding claim 21, U.S. Patent No. 11,178,594 recites wherein the one or more network devices is configured to route the tagged data block along the predefined route by: routing, based on the header, the tagged data block along the predefined route, wherein the predefined route comprises: network addresses of a service of the tagged data block, a destination of the tagged data block, and one or more network nodes between the source of the tagged data block and the destination of the tagged data block (See claim 18).
Regarding claim 22, U.S. Patent No. 11,178,594 recites wherein the first computing device is further configured to: determine the association between the tagged data block and the service, wherein the service comprises one or more of: an application service, a network connectivity service, a media management service, a content service, a streaming service, a broadband service, a network service, a tag allocation service, or a data routing service (See claim 19).
Regarding claim 23, U.S. Patent No. 11,178,594 recites wherein the first computing device is further configured to: receive, from a tag allocation element, the tag, wherein the tag comprises one or more of: a VLAN tag, a code, a text string, a protocol message, a label, a pattern, a marker, or an index (See claim 20).
Regarding claim 24, U.S. Patent No. 11,178,594 recites a system comprising:
A first computing device configured to:
Send, to a second computing device, based on an association between a tagged data block and a service, the tagged data block, wherein a tag attached to the tagged data block is indicative of a predefined route associated with the tagged data block, and wherein the tagged data block is associated with an application of the second computing device (See claim 21 sending step); and
Determine, based on the tag, a header (See claim 21 determining step); and
One or more network devices configured to:
Route, based on the header, the tagged data block along the predefined route (See claim 21 routing step).
Regarding claim 25, U.S. Patent No. 11,178,594 recites wherein the second computing device is configured to: receive the tagged data block (See claim 21 sending step).
Regarding claim 26, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to send the tagged data block by: sending the tagged data block to at least one of: a program guide, a logical interface, a communication interface, or a path, and wherein the application is associated with dynamic collection of traffic status (See claim 22).
Regarding claim 27, U.S. Patent No. 11,178,594 recites wherein the first computing device is configured to determine the header by: removing, from the tagged data block, the tag; determining, via a hypervisor, content or format of the header; and attaching, based on the content or the format, the header to the tagged data block (See claim 23).
Regarding claim 28, U.S. Patent No. 11,178,594 recites wherein the one or more network devices is configured to route the tagged data block along the predefined route by: routing, based on the header, the tagged data block along the predefined route, wherein the predefined route comprises: network addresses of a source of the tagged data block, a destination of the tagged data block, and one or more network nodes between the source of the tagged data block and the destination of the tagged data block (See claim 24).
Regarding claim 29, U.S. Patent No. 11,178,594 recites wherein the first computing device is further configured to: determine the association between the tagged data block and the application, wherein the application comprises a web browser (See claim 25).
Regarding claim 30, U.S. Patent No. 11,178,594 recites wherein the first computing device is further configured to: receive, form a tag allocation  element, the tag, wherein the tag comprises one or more of: a VLAN tag, a code, a text string, a protocol message, a label, a pattern, a marker, or an index (See claim 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 28, 2022